Citation Nr: 9922201	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the left ear.  

2.  Entitlement to service connection for bilateral defective 
vision.  

3.  Entitlement to service connection for a heart disorder 
characterized as arteriosclerotic heart disease, status post 
coronary artery bypass graft, with essential hypertension.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals from the removal of a malignant 
melanoma of the back with involvement of Muscle Group I.  

5.  Entitlement to a compensable disability rating for 
residuals of a skin graft from the right thigh for repair of 
skin impairment secondary to the removal of the malignant 
melanoma of the back.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1945 to July 1946 and 
from January 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The case returns to the Board following a remand to the RO in 
December 1995.  

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision.  



FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Left ear hearing loss was noted at the veteran's entry 
into active Guard duty and therefore existed prior to 
service.  

3.  There was no increase in severity of the left ear hearing 
loss during active military service.  

4.  The medical evidence reveals refractive error of vision 
only.  

5.  The residuals of the removal of a malignant melanoma 
include subjective complaints of aching pain in the region 
and limitation of arm function, as well as objective evidence 
of muscle and tissue loss over the dorsal spine, some 
limitation of arm motion bilaterally, and some findings of 
arm weakness bilaterally.   

6.  There is no objective or subjective evidence of 
limitation of function or other problems of the right 
resulting from the skin graft for repair of the excised 
melanoma.    


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss was neither incurred 
nor aggravated in active military service.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (1998).    

2.  The veteran's claim of entitlement to service connection 
for bilateral defective vision is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.303(c) (1998).    

3.  The criteria for no more than a 10 percent disability 
rating for residuals from the removal of a malignant melanoma 
of the back with involvement of Muscle Group I for the right 
arm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.56, 4.73, 4.118, 
Diagnostic Codes 5301, 7805 (1998); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301 (1996).    

4.  The criteria for no more than a 10 percent disability 
rating for residuals from the removal of a malignant melanoma 
of the back with involvement of Muscle Group I for the left 
arm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.56, 4.73, 4.118, 
Diagnostic Codes 5301, 7805 (1998); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301 (1996).    

5.  The criteria for a compensable disability rating for 
residuals of a skin graft from the right thigh for repair of 
skin impairment secondary to the removal of the malignant 
melanoma of the back have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7805 (1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had many years of inactive military service, but 
had active military service only from July 1945 to July 1946 
and from January 1984 to February 1988.  The RO has attempted 
to obtain all of the veteran's service medical records; 
however, the service medical records from the first period of 
service were not available.  

Medical records from inactive duty include multiple periodic 
examinations.  The November 1981 and November 1983 physical 
examinations were significant for a notation that the 
veteran's distant and near vision was corrected to 20/20.  
Each report was negative for other visual disorder or any 
other pertinent physical findings.  On the November 1983 
report of medical history, the veteran stated that he wore 
glasses.  He denied any history of eye trouble.

In January 1984, the veteran underwent an examination for 
purposes of enlisting in active duty for the Army National 
Guard.  Audiological evaluation revealed pure tone 
thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
5
40
30
45
LEFT
20
20
5
40
40
55

Distant and near vision were corrected to 20/20 bilaterally.  
No other visual defects were noted.  On the report of medical 
history, the veteran indicated that he wore glasses  

The veteran underwent a periodic examination in January 1985.  
The audiological evaluation revealed pure tone thresholds, in 
dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
0
0
25
35
25
LEFT
20
15
5
40
40
60

The veteran was afforded an examination in November 1985.  
Evaluation revealed pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
0
35
35
25
LEFT
10
5
0
35
35
45

Blood pressure was 136/86.  Notes indicated that the veteran 
had defective distant and near vision corrected with 
refraction.  

Service medical records were generally significant for 
removal of a malignant melanoma from the center of the back 
in September 1987 and November 1987 with placement of a skin 
graft from the right thigh over the affected area.  

In October 1987, the veteran underwent examination for 
separation from active guard duty.  The audiological 
evaluation revealed pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
0
0
40
50
30
LEFT
15
5
5
45
50
65

Distant and near vision were corrected to 20/20 bilaterally.  
No other vision defects were noted.  On the accompanying 
report of medical history, the veteran indicated that he wore 
glasses.  Medical history included eye trouble, ear, nose, or 
throat trouble, and hearing loss.  Hand-written notes by the 
examiner listed problems including wearing glasses and 
bilateral hearing loss for many years.   

In May 1992, the veteran submitted his original disability 
claim.  In connection with that claim, the veteran was 
afforded a series of VA examinations in September 1992.  
During the general medical examination, he complained of 
constant pain in the back in the area of his previous 
surgery.  The examiner noted that the veteran was right 
handed.  Examination revealed a three-inch by six-inch split 
thickness graft at the upper thoracic spine.  No functional 
effects were noted.  The eyes were normal.  The veteran used 
glasses.  The diagnosis included status post melanoma removal 
in the upper back.    

During September 1992 the vision examination, the veteran 
denied any history of eye problems.  He had hypertension.  
Visual acuity bilaterally was corrected to 20/20 for near 
vision and to J1 for distant vision.  There was no diplopia 
or visual field deficit.  The examiner concluded that the eye 
examination was normal.  

During the September 1992 audiology examination, the veteran 
reported difficulty hearing certain tones in the left ear.  
He was reportedly a helicopter pilot in service.  Evaluation 
revealed pure tone thresholds, in dB, as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
5
0
45
50
23
LEFT
10
5
60
60
34

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  

In a January 1993 rating decision, the RO established service 
connection for residuals of the removal of the malignant 
tumor as well as the residuals of the skin graft for repair 
of the removed malignant tumor.  It assigned noncompensable 
ratings for each disability.  The RO denied service 
connection for hearing loss and defective vision.  The 
veteran timely appealed that decision.  

In his April 1993 substantive appeal, the veteran related 
that he had constant pain in the area of the removed 
melanoma.  He was unable to sleep due to pain unless he 
placed a pillow between his shoulder blades.  He had no 
strength in the muscles in that area with resulting limited 
movement and lifting ability of both arms.  The veteran 
stated that he was placed on Social Security disability in 
1988 for both the residuals of the melanoma removal and his 
heart disorder.  

The veteran underwent VA orthopedic and dermatology 
examinations in April 1993.  He had chronic ache in the upper 
back at the surgical site, described as deep and not 
superficial.  He also complained of weakness in both arms 
since the surgery.  Examination revealed a large scar on the 
mud upper back over the dorsal spine, measuring 23 
centimeters (cm) by 8 cm and up to 1 cm deep at points.  
There was slight fawn-colored hyperpigmentation.  The scar 
went into the muscle, with apparent loss of muscle in the 
upper dorsal spine but without obvious tenderness.  There was 
no pain on palpation.  The examiner also described a 7-cm by 
16-cm scar on the upper posterior right thigh with slight 
fawn-colored hyperpigmentation.  The veteran had no 
complaints of pain in this scar on palpation or at any other 
time.  Range of motion testing of the shoulders revealed full 
forward flexion, abduction to the shoulder level only, and no 
extension ability, all without complaint or evidence of pain.  
There appeared to be poor strength in Muscle Group I 
bilaterally, but strength of the remaining musculature for 
the arms and shoulders appeared normal.  X-rays of the dorsal 
spine showed minimal osteophytic degenerative change.  
Photographs clearly show the resection to be an elongated 
area in the center area of the back.  The diagnosis was: 1) 
status post excision of a malignant melanoma in the area over 
the dorsal spine with removal of some of the soft tissue, 
including muscle; 2) weakness in the arms likely due to 
diagnosis 1; 3) deep aching pain in the upper back possibly 
due to diagnosis 1 and/or degenerative joint disease; and 4) 
graft site at the right posterior thigh, with no evidence of 
pain or other problems.     

The veteran testified at a personal hearing in May 1993.  He 
had weakness in the back that affected his ability to lift or 
do anything that required the back muscles.  He felt he could 
maybe lift 15 pounds.  He also had a constant, deep, aching 
pain that sometimes kept him awake.  He usually took 
aspiring, though he had been prescribed Tylenol with codeine.  
The veteran had difficulty sitting in one position for more 
than half an hour, when the pain worsened.  He could lift his 
arms only partially up.  In addition, the scar on the back 
hurt to the touch.  With respect to his vision, the veteran 
testified that he started wearing bifocals in the late 1970s 
or early 1980s.  He denied any trauma to the eyes.  The 
veteran stated that he started noticing hearing loss in the 
late 1970s or early 1980s.  The loss was primarily in the 
left ear.  The problem was shown during a flight physical.  
Regarding the skin graft site on the right thigh, the veteran 
indicated that the scar hurt a little bit to the touch but 
was not noticeable.  It did not bother him in any other way.  
The veteran testified that he was an aviation cadet during 
his first period of service.  During later service in the 
National Guard, he worked as a rotary flight technician.        

In a June 1993 decision, the hearing officer determined that 
the residuals of the removal of the malignant melanoma 
affected Muscle Group I and assigned a 10 percent rating for 
the disability effective from the May 1992 date of claim.  
The disposition of each remaining claim was unchanged.   

Pursuant to the Board's remand, in March 1996 the RO 
requested that the veteran submit any additional medical 
evidence concerning the claimed hearing loss.  The veteran's 
April 1996 response indicated that all pertinent evidence had 
already been submitted.  

The RO obtained the veteran's medical records from Family 
Medicine Associates.  The records were negative for reference 
to vision, hearing, or recent complaints related to the site 
of the removed melanoma or the skin graft site.   

Also pursuant to the Board's remand, the veteran was afforded 
additional VA examinations.  The report of the July 1996 VA 
audiology examination revealed pure tone thresholds, in dB, 
as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
5
5
30
30
18
LEFT
15
35
60
65
44

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The report of the August 1996 VA ophthalmology examination 
revealed that best corrected visual acuity was 20/25+ at 
distance bilaterally.  The remainder of the examination was 
essentially normal.  The diagnosis was adult onset diabetes 
mellitus without background diabetic retinopathy in either 
eye, suspected glaucoma in the right eye, and ocular 
hypertension.  

Also in August 1996, the veteran was afforded a VA orthopedic 
examination.  He complained of some discomfort over the 
resection site on the back, some difficulty with range of 
motion of the arms, and some perceived weakness in the upper 
extremities.  On examination, there was an 8-cm by 22-cm 
defect overlying the midline of the back.  There was a well-
incorporated and well-healed split thickness graft over the 
defect.  The spinous processes were easily palpated over this 
region secondary to loss of part of the trapezius and the 
subcutaneous tissue.  There was minimal scarring, no 
adhesions, and no apparent damage to the tendons or 
ligaments.  Strength was 5/5 throughout the upper extremity 
muscles.  Sensation was intact throughout.  There was some 
loss of forward flexion and abduction of the arms 
bilaterally.  Examination revealed no winging of the 
scapulae.  The examiner commented that the soft tissue loss 
was in the region of the trapezius from approximately T2-T10, 
as well as loss of subcutaneous in that region.  The split 
thickness was well-healed with minimal scar.  There were no 
adhesions and no apparent damage to the tendons or ligaments.  
The veteran and complete full strength in bilateral muscle 
testing, with excellent range of motion of the shoulders, 
bilaterally.  The examiner opined that some of the perceived 
difficulty with the veteran's upper extremities was probably 
minimally related to the resected melanoma; however, he also 
noted that some of the perceived difficulty with the upper 
extremity motion might be related to the previous incision 
from the coronary artery bypass graft over the sternum.  
However; it was unlikely that the incision caused any 
significant weakness of the shoulder girdles or upper 
extremities bilaterally.  The diagnosis was history of 
melanoma status post resection times three with muscle and 
subcutaneous tissue loss over the midline of the back 
extending from approximately T2 to T10 with well incorporated 
split thickness skin graft filling the defect.  The examiner 
commented that the veteran's perceived difficulties with the 
upper extremities were probably minimally related to the 
resected melanoma.  Although some of the perceived difficulty 
with upper extremity motion may be related to the incision 
from the cardiac surgery, the examiner felt it was unlikely 
that the cardiac incision caused any significant weakness of 
the upper extremities.  

Subsequently, the veteran was scheduled for additional VA 
examinations.  A December 1997 examination of the skin 
revealed that the skin graft area was unchanged in appearance 
from August 1996.    

The veteran was also afforded an eye examination in December 
1997.  He denied any ocular injuries or illness during active 
service.  He realized that his difficulty with reading was 
related to age.  Distant visual acuity was corrected to 20/20 
in each eye, and near visual acuity was corrected to J1 in 
each eye.  There was no diplopia, visual field deficit, or 
other problems.  The diagnosis was presbyopia, which is a 
physiologic aging change in the eye, with an otherwise 
completely normal ocular examination.  

During the December 1997 VA orthopedic examination, the 
veteran complained of mid back pain with limited use of the 
arms, right worse than left, after removal of a malignant 
melanoma with skin graft.  He had pain mostly with overhead 
use of the arms.  He was right handed.  He took aspirin for 
pain.  Examination was essentially unchanged from August 
1996.  There was no appreciable tenderness to palpation.  The 
diagnosis was mild loss of trapezius muscle mass and 
function, status post melanoma excision time three.  The 
examiner commented that it was a likely as not that the loss 
of muscle mass was related to the veteran's difficulty with 
performing overhead activity.    

The January 1998 VA audiology examination revealed pure tone 
thresholds, in dB, as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
10
10
45
40
26.25
LEFT
15
40
70
70
48.75

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally.  In a March 1998 addendum, the examiner 
reviewed the veteran's medical records from before, during, 
and after active military service.  It was her professional 
opinion that the veteran had mild to moderate or severe 
hearing loss bilaterally, slightly worse on the left, prior 
to his entrance into active duty.  The examiner added that 
there was no significant change in hearing loss during active 
duty, so that there did not seem to be any aggravation of 
hearing loss during active duty.  

Analysis

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the veteran currently 
has a disorder shown and evidence shows that the disorder was 
chronic in service or for which there was continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Defective Hearing of the Left Ear

As a preliminary matter, the Board finds that the veteran's 
hearing loss claim is well-grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  That is, the Board finds that the veteran 
has presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The Board notes that the medical evidence reveals current 
left ear hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  However, as shown on the January 1984 
examination and as determined by the VA examiner in the March 
1998 report, the veteran clearly suffered from left ear 
hearing loss disability prior to his entrance to active Guard 
service in January 1984.  Therefore, left ear hearing loss 
disability existed prior to service.  38 C.F.R. § 3.304(b).  
Accordingly, service connection may be awarded on the basis 
of aggravation only.  However, the VA examiner also 
determined, by a review of the pertinent service medical 
records, that the veteran's hearing did not undergo any 
significant change during active duty.  A review of the 
medical evidence confirms this conclusion.  The record does 
not reveal any medical evidence showing a contrary opinion.  
Accordingly, the Board finds that the veteran's left ear 
hearing loss was not aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(b), 3.306(a).     

As discussed above, service connection may attach only for an 
injury sustained during INACDUTRA.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Therefore, inasmuch as it may be 
suggested that the veteran incurred hearing loss during 
inactive duty, service connection may not be awarded.     

Bilateral Defective Vision

The evidence of record reveals no ocular disorder other than 
refractive error.  Refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Moreover, there is no 
medical evidence to suggest any service-related etiology of 
the refractive error or the presence of any other ocular 
disability.  The first requirement of a well grounded claim 
is a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
Because the evidence fails to reveal the presence of a 
current disability from a disease or injury related to 
service that results in defective vision, the Board finds 
that the veteran's claim is not well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  

Increased Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Removal of a Malignant Melanoma Involving Muscle Group I

The RO rated this disability as 10 percent disabling using 
38 C.F.R. § 4.118, Diagnostic Code (Code) 7805, other scars, 
and 38 C.F.R. § 4.73, Code 5301, disability of Muscle Group 
I.  

Under Code 7805, a scar is rated based on limitation of 
function of the affected part.  

The Board notes that, during the pendency of the veteran's 
appeal, VA amended the regulations applied in the evaluation 
of muscle injuries, effective July 3, 1997.  See 62 Fed. Reg. 
30,238 (1997).  These changes were generally non-substantive 
in nature.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998); 38 C.F.R. § 4.50 (1996).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is generally based on the type of injury, the history 
and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (1998); 38 C.F.R. § 4.56 (1996).   

Code 5301 is used to rate disabilities affecting Muscle Group 
I, which includes the trapezius, levator scapulae, and 
serratus magnus.  These muscles function in the upward 
rotation of the scapula and the elevation of the arm above 
the shoulder.  A zero (0) percent rating is assigned for 
slight muscle impairment of either arm.  A 10 percent 
disability is assigned for moderate disability for either the 
dominant or non-dominant arm.  Moderately severe disability 
warrants a 30 percent rating for the dominant arm and a 20 
percent rating for the non-dominant arm.       

Objectively, a moderate muscle disability would include some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.  Moderately 
severe muscle disability would include objective indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.    

In this case, the veteran complains of constant ache in the 
mid back and weakness in both arms and the back that limited 
his ability to lift or perform other activities.  He also 
testified that the scar on the back was painful to touch.  
Examination shows loss of subcutaneous tissue and trapezius 
muscle in the area of the excision.  The April 1993 VA 
examination essentially confirmed that arm weakness was 
related to the loss of muscle tissue associated with excision 
of the melanoma.  However, none of the examinations reveal 
any pain or tenderness to palpation or other problem related 
to the scarring itself.  In addition, the August 1996 and 
December 1997 VA examinations found no loss of muscle 
strength and only some limitation of arm motion.  However, 
the examiners continued to affirm that the residual 
disability is the result of the tissue loss from the melanoma 
excision.  The Board finds that the disability picture does 
not more closely approximate the criteria for a rating 
greater than 10 percent.  38 C.F.R. § 4.7.  

The Board notes that the RO did not specify whether the 10 
percent rating was being assigned for disability of the 
dominant or non-dominant arm.  However, the medical evidence, 
including the examination photographs, confirm that there is 
bilateral disability of Muscle Group I resulting from 
excision of the melanoma.  Accordingly, the Board finds that 
the evidence supports a 10 percent disability rating each for 
the right and left arms for moderate muscle disability.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.73, 4.118, Codes 5301 and 7805.    

Residuals of a Skin Graft from the Right Thigh

This disability is currently evaluated a noncompensable under 
Code 7805.  38 C.F.R. § 4.118.  Again, Code 7805 provides 
that the disability is rated according to limitation of 
function of the affected part.  In this case, examination 
reveals no functional affect of the right thigh scar.  In 
fact, the veteran concedes that the scar causes no pain or 
other problems.  Accordingly, the Board finds no basis on 
which to award a compensable rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against 
entitlement to a compensable rating for residuals of a skin 
graft site on the right thigh.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 7805.     


ORDER

Entitlement to service connection for defective hearing of 
the left ear is denied  

Entitlement to service connection for bilateral defective 
vision is denied.   

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for residuals from the removal of a malignant melanoma 
of the back with involvement of Muscle Group I for the right 
arm is granted.     

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for residuals from the removal of a malignant melanoma 
of the back with involvement of Muscle Group I for the left 
arm is granted.  

Entitlement to a compensable disability rating for residuals 
of a skin graft from the right thigh for repair of skin 
impairment secondary to the removal of the malignant melanoma 
of the back is denied.  



REMAND

The veteran seeks service connection for a heart disorder, 
characterized by the RO as arteriosclerotic heart disease, 
status post coronary artery bypass graft, with essential 
hypertension.  

A review of the record reveals that the veteran had 
hypertension upon his entrance into active duty in January 
1984.  He continued to have elevated blood pressure 
throughout his term of active duty, for which he received 
treatment.  In July 1987, the veteran was admitted to a 
private hospital with a diagnosis of atrial flutter.  He 
denied chest pain, palpitations, nausea or vomiting, sweats, 
numbness, or other problems.  The history of hypertension was 
noted.  An echocardiogram revealed concentric left 
ventricular hypertrophy with normal left ventricular size and 
function, mild mitral regurgitation with mildly dilated left 
atrium, and mildly dilated right atrium with prominent right 
ventricle.  The October 1987 separation examination report 
stated that the veteran had hypertensive cardiovascular 
disease.    

In September 1988, following his separation from service, the 
veteran experienced a second episode of atrial flutter.  In 
September 1989, the veteran was hospitalized for evaluation 
of exertional chest pain and positive stress test.  He had a 
two-month history of angina pectoris, associated with 
objective ischemia on treadmill test.  The physician noted a 
history of two episodes of atrial flutter and hypertension.  
Cardiac catheterization revealed stenosis of several coronary 
arteries.  An attempted single vessel angioplasty was 
unsuccessful.  In October 1989, the veteran underwent 
coronary artery bypass graft surgery.  The diagnoses of 
current disorders included coronary atherosclerosis, atrial 
flutter, and essential hypertension.  

The claims folder reveals a report of a VA cardiology 
examination in February 1998.  The examiner provided a 
thorough review of the veteran's history.  However, in the 
opinion offered, she did not specifically address whether the 
atrial flutter shown in July 1987 was a represented a 
manifestation or a worsening of the hypertensive disease 
process or whether it represented a separate disorder.  Such 
a determination may be critical to the issue of service 
connection in this case.  The Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 
(1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should return the entire 
claims folder to the examiner who 
conducted the February 1998 VA cardiology 
examination, if available.  The examiner 
is asked to again review the veteran's 
medical records, as well as her previous 
examination report.  The examiner is 
specifically asked to supplement that 
report by stating an opinion as to 
whether the atrial flutter that occurred 
in July 1987 represented a manifestation 
or worsening of the veteran's 
hypertensive disease and the later shown 
arteriosclerosis.  If the atrial flutter 
is considered a separate disorder 
unrelated to the hypertensive heart 
disease and later shown arteriosclerosis, 
the examiner is asked to state her 
opinion as to whether the July 1987 
atrial flutter represented the onset of a 
chronic disability.  Any opinion provided 
should be supported by a complete 
rationale.  If the examiner is unable to 
offer any of the requested opinions, the 
report should so state.  

If the examiner from the February 1998 VA 
cardiology examination is not available, 
the RO should forward the claims folder 
to another cardiologist to review the 
veteran's records and provide the 
opinions requested above.    

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a heart disorder 
characterized as arteriosclerotic heart 
disease, status post coronary artery 
bypass graft, with essential 
hypertension.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

